— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department *572of Social Services, dated February 13, 1975, which, after a statutory fair hearing, affirmed a determination of the respondent Commissioner of the New York City Department of Social Services which discontinued a grant of aid to dependent children. Determinations annulled, on the law, without costs, and respondents are directed to reinstate the grant retroactively, as of the date of its termination. Even if petitioner had concealed her son’s whereabouts and his financial ability to contribute to his children’s support, such conduct, in the light of the absence in this record of any showing of lack of need, could not deprive these children of the aid they are entitled to receive under the appropriate laws and regulations (Matter of Ryan v New York State Dept, of Social Servs., 40 AD2d 867). The appropriate remedy is to proceed against the father in the Family Court. Rabin, Acting P. J., Margett and Brennan, JJ., concur; Latham and Cohalan, JJ., concur on constraint of Matter of Ryan v New York State Dept, of Social Servs., 40 AD2d 867).